UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4050



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER LYNN SHORT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-793-TLW)


Submitted:   July 27, 2007                 Decided:   August 17, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, CRAVEN & WILKES, Greenville, South Carolina, for
Appellant. Reginald I. Lloyd, United States Attorney, Rose Mary
Parham, Assistant United States Attorney, Thomas E. Booth, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher L. Short appeals his conviction and sentence for

conspiracy to traffic in fifty grams or more of crack cocaine and

five kilograms or more of cocaine, in violation of 21 U.S.C. § 846

(2000).   On appeal he argues that the district court erred in

permitting fellow inmates to testify to his pre-trial admissions

and erred in applying a two-level sentencing enhancement for

possession of a firearm.    Finding no error, we affirm.

     Short argues that the admission of fellow jail inmates Lloyd

Moses and Vernie Blount’s testimony regarding self-incriminating

statements that Short made violated his Fifth and Sixth Amendment

right to counsel.   He contends that the ATF was actively involved

with Moses and therefore Moses was acting as an agent of the

Government when he elicited information from Short. The Government

contends that Short has waived this issue because he did not raise

it in the district court.

     Rule 12(b)(3) of the Federal Rules of Criminal Procedure

requires motions to suppress evidence be made before trial. United

States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).     Failure to

make a motion to suppress before trial constitutes waiver unless

the trial court grants relief from the waiver under Rule 12(e) for

cause shown.   Fed. R. Crim. P. 12(e); United States v. Ricco, 52

F.3d 58, 62 (4th Cir. 1995).   Short therefore must show cause for

his failure to file a pretrial motion to suppress.   Because Short


                                - 2 -
failed to raise the issue of Fifth and Sixth Amendment violations

due to the admission of Short’s statements made to fellow inmates

at Dillon, and he does not allege cause for his failure to do so,

we conclude he has waived his right to raise the issue.

       Short also argues that the district court erred in admitting

the testimony of fellow inmate Kevin Youngfellow, who testified

that Short told him he might plead guilty if the Government “would

offer    him     a    good   plea.”    Short    objected   at   trial   to   the

admissibility of this statement on the ground that it was a “plea

negotiation[] prior to trial,” in violation of Rule 410 of the

Federal Rules of Evidence.

       We review rulings on admissibility of evidence for abuse of

discretion.          See United States v. Fulks, 454 F.3d 410, 435 (4th

Cir.    2006).        Rule   410   makes   inadmissible,   inter   alia,     “any

statement made in the course of any proceedings under Rule 11 of

the Federal Rules of Criminal Procedure” or “any statement made in

the course of plea discussions with an attorney for the prosecuting

authority.”          Fed. R. Evid. 410.        A statement made to a fellow

inmate about one’s plan to plead guilty does not fall into either

of these categories.          Accordingly, we conclude that the district

court did not abuse its discretion in admitting Youngfellow’s

testimony.

       Next, Short argues that the district court erred in applying

the enhancement for the possession of a firearm related to the


                                       - 3 -
count    of     conviction        under   U.S.    Sentencing     Guidelines     Manual

§ 2D1.1(b)(1) (2004) because it found that § 2D1.1(b)(1) did not

require a formal finding on nexus between the possessed firearm and

the     count    of    conviction.         The     district    court       stated   that

§ 2D1.1(b)(1) did not require a formal nexus finding, but rather

that one may be implicit in application of the enhancement.

        An enhancement under USSG § 2D1.1(b)(1) is reviewed for clear

error.     United States v. McAllister, 272 F.3d 228, 234 (4th Cir.

2001).     Under the Guidelines, a defendant receives a two-level

increase to his base offense level under USSG § 2D1.1(b)(1) if a

dangerous       weapon      was     possessed     during   the      offense.        This

“adjustment should be applied if the weapon was present, unless it

is clearly improbable that the weapon was connected with the

offense.”       USSG § 2D1.1(b)(1), comment. (n.3).                  “Under relevant

conduct principles, the enhancement applies when the weapon was

possessed in connection with drug activity that was part of the

same    course    of       conduct   or   common     scheme    as    the    offense   of

conviction.”          McAllister, 272 F.3d at 233-34 (internal quotation

marks and citation omitted).

       The Government adequately proved the weapon was possessed in

connection with drug activity.               The evidence at trial showed that

Short    repeatedly         possessed     firearms    during     the   charged      drug

conspiracy.           He   traded    drugs   for    firearms,       stored    firearms,

including an AK-47 rifle, at his house where he sold cocaine, and


                                          - 4 -
assaulted Timothy Backmon, a crack addict Short thought had broken

into his home, by hitting him in the face with a pistol.           Standing

alone, the pistol whipping was sufficient to establish possession

of the firearm related to the offense.             See United States v.

Harris, 128 F.3d 850, 852 (4th Cir. 1997) (“precisely concurrent

acts,” such as handling a firearm while storing drugs is not

needed).

      Although the district court did not find it necessary to make

a specific finding on nexus, it found that it was not unreasonable

to   believe   that   Short’s   firearms   were   connected   to   the   drug

conspiracy.     The court stated that Short’s pistol whipping of

Backmon “arose out of” Short’s drug dealing.         Therefore, the court

made sufficient findings to support the enhancement, and did not

err in its interpretation or application of § 2D1.1(b)(1).

      We therefore affirm the judgment.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                   - 5 -